DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election
Applicant’s species election, without traverse, in the reply filed on 6/13/2021 is acknowledged.
Applicant elected the species: “a method for treating a neurological disorder”.
The restriction requirement is therefore made FINAL.
Claim 3 is withdrawn.
Claims 1, 2, and 4-26 are included in the prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “(microcrystalline cellulose and colloidal silicon dioxide)” and, accordingly, the identification/description is indefinite.
However, the phrase “PROSOLV® SMCC 50M” is not found in the art as disclosed by the instant specification on page 15, “The commercial product PROSOLV® SMCC 50M also has a bulk density (g/mL) of 0.25 - 0.37. PROSOLV® SMCC is commercially available from JRS Pharma (Patterson, NY), https://www.jrspharma.com/pharma-en/.” The products from JRS Pharma are either “EMOCEL® 50 M” or “PROSOLV® SMCC 50 LD” or “PROSOLV® SMCC 50” as disclosed on page 3 of the attached supporting document “EMOCEL® Microcrystalline Cellulose” leaflet from JRS Pharma. The specific product “PROSOLV® SMCC 50M” does not appear to be a disclosed product and therefore examiner is unable to determine the metes and bounds of the claim. In the interest of compact prosecution, examiner interprets the limitations of the phrase as “silicified microcrystalline cellulose” 
Claims 2, 4-16, and 18-26 are included in this rejection because they do not correct for the defect of the claims from which they depend.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
 	Claims 1, 2, and 4-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (WO2018142336A1) hereinafter Mehta.
	Mehta is drawn to stable ready to use liquid oral suspension dosage forms of Lamotrigine (abstract and claims 1-10).
 	Metha discloses an oral pharmaceutical composition in the form of a suspension comprising Lamotrigine or its pharmaceutically acceptable esters, salts, solvates, polymorphs, enantiomers or mixtures thereof with one or more pharmaceutically acceptable excipient and/or carrier including a thickening agent/viscosity agent, antioxidants, anticaking agent, antifoaming agent, pH adjusting agent, coloring agent, sweetening agent, flavoring agent, solubilizer/wetting agent, buffer, diluent, preservative and stabilizer (pg. 3, ln 1-7; 19-25).
 	Mehta discloses the lamotrigine suspension for the treatment of epilepsy, bipolar disorder, partial seizures, primary and secondary tonic-clonic seizures, and seizures associated with Lennox-Gastaut syndrome (pg. 6, ln 7-11).
 	Mehta discloses the suspension comprises: lamotrigine (pg. 11, ln 6), water (pg. 11, ln 10), water, alcohol, polyethylene glycol, propylene glycol or glycerin buffers (pg. 17, ln 7-9), viscosity agent is selected from the group comprising gums such as xanthan gum, mixture of carboxymethyl cellulose and microcrystalline cellulose, silicon dioxide, and combinations thereof (combination of microcrystalline cellulose and silicon dioxide) (pg. 10, ln 1-5), methylparaben and sodium benzoate (pg. 19, ln 2-4), sucralose, sorbitol, and saccharin sodium (pg. 19, ln 27-28), sodium dihydrogen phosphate (pg. 20, ln 14), and cherry flavor (pg 20, ln 1).
 	Mehta discloses lamotrigine in the suspension ranges from about 0.5 mg/mL to 75 mg/mL. In accordance with one aspect of the present embodiment, there is provided a stable suspension comprising Lamotrigine or its pharmaceutically acceptable salts, wherein the amount of Lamotrigine in suspension is lmg/mL, 2mg/5mL, 5mg/5mL,
25mg/5mL, 50mg/5mL and 1 00mg/5mL (pg. 12, ln 20-24).
 	Mehta discloses lamotrigine or its pharmaceutically acceptable salts, wherein the pH of suspension is in range of about 3-8. Preferably, the pH is in a range of about 4-7 (pg. 12, ln 26-28)
 	Mehta discloses lamotrigine has a particle size distribution D90 less than about 200 μm. Lamotrigine has a particle size distribution D90 between 5 μm and 200 μm. Lamotrigine has a particle size distribution particularly D90 between 5 μm and 175 μm, particularly D90 between 5 μm and 150 μm, particularly D90 between 5 μm and 125 μm, particularly D90 between 5 μm and 100 μm and particularly D90 between 5 μm and 75 μm. In accordance with one embodiment of the present invention, there is provided a
stable suspension comprising Lamotrigine or its pharmaceutically acceptable salts,
wherein, the composition exhibits a comparable dissolution compared to a commercially marketed chewable dispersible tablet of Lamotrigine (Lamictal® tablet) (pg. 13, ln 10-21).
 	Mehta discloses the liquid composition includes particle size of Lamotrigine or its pharmaceutically acceptable esters, salts, solvates, polymorphs, enantiomers or mixtures thereof, having a particle size distribution such that D90 is less than about 200 μm, Dso is less than about 100 μm and D10 is less than about 50 μm. Particularly, D50 is between about 5 μm to about 100 μm (pg. 16, ln 20-24).
	Mehta does not explicitly disclose one single embodiment of a method of delivering the suspension as claimed.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Mehta to arrive at the instant invention, with the motivation that Mehta discloses each of the required components and amounts, and for the same purpose of a lamotrigine suspension for treating of a neurological disorder; Mehta discloses the "Lamotrigine oral suspension form can also optionally contain other excipients commonly found in pharmaceutical compositions such as alternative solvents, taste-masking agents, antioxidants, fillers, acidifiers, enzyme inhibitors and other components as described in Handbook of Pharmaceutical Excipients, Rowe et al., Eds., 6th Edition, Pharmaceutical Press (2009)" (pg. 8, ln 2-7), and discloses the suspension provides advantages such as absence of lumps even after long storage when the composition is shaken as well as good pourability. The suspension of the invention has good physical stability properties such as low level of sedimentation (reduced or no caking) and easy redispersion on agitation. Moreover, it provides dose uniformity during each administration (pg. 15, ln 24-28). Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).


	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/           Examiner, Art Unit 1615